Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 3 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     Dear General
                     Elk March the 3d 1781
                     
                  
                  Having Been Impowered By Congress, the Board of War and the Virginia delegates to oppen Any Letter directed to them, I also took the liberty of Reading that of Baron de Stubens to Your Excellency wherein I found Useful intelligences.
                  My presence had been necessary to forward every Article from philadelphia—as soon as it Could Be spared I came here with all possible Speed—But notwithstanding promises the vessels were not Ready.  My exertions shall be such that I hope we May be embarked Before we Hear of the Arrival of our friends.  Most Respectfully and Affectionately I Have the Honor to Be Your Excellencys Most obedient Humble Servant
                  
                     Lafayette
                  
               